NICI-IOLLS, J.
There is nothing special in this case to take it out of the class of cases which the Constitution contemplated should, on determination of the issues therein in the Court of Appeal, become closed and final, even if there -might be error as between the parties in the litigation therein. We have endeavored to save much unnecessary expense to litigants and to avoid great and very burdensome labor being thrown upon 'this court through attempts to convert it into an ordinary court of appeal. We repeat. *397what we have often said before, that to warrant an application for a writ of review the case sought to be reviewed should present exceptional features.
The present application is refused.